Abatement Order filed May 22, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00176-CV
                                   ____________

         IN THE ESTATE OF BILLIE LEE MARTIN, DECEASED,


                   On Appeal from the County Court at Law
                            Waller County, Texas
                        Trial Court Cause No. P09-52

                            ABATEMENT ORDER

      The parties have notified this court that the clerk’s record is incomplete and
not usable by counsel to prepare briefs to be filed in this court. Rule 34.5(d) of the
Texas Rules of Appellate Procedure requires the appellate court to notify the trial
court clerk of a defect or inaccuracy in the record and instruct the clerk to make the
correction. On January 7, 2014 and April 17, 2014, this court ordered the county
clerk to supplement the record with missing documents and correct the
Supplemental Clerk’s Record index, pagination, and electronic bookmarks to
conform with 14th Court of Appeals Local Rule 2.2.b. As of today, the court has
not received the corrected supplemental clerk’s record.
      Accordingly, the trial court is directed to conduct a hearing to determine (1)
whether without the appellant’s fault, significant portions of the record have been
lost or destroyed; (2) whether the missing portions of the record are necessary to
appellant’s appeal; and (3) whether a properly paginated supplemental clerk’s
record can be filed with this court. The court is directed to reduce its findings to
writing and to have a supplemental clerk’s record containing those findings filed
with the clerk of this court, together with a reporter’s record from the hearing, on
or before June 23, 2014.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

      All pending due dates are suspended during abatement of the appeal.



                                   PER CURIAM